DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Garvey on 05/14/2021.
Claims 1 & 8 of the application have been amended as follows: 
1. (Currently Amended) An air conditioner comprising: a housing having an air outlet; a fan configured to suction air to an inside of the housing and move the air toward the air outlet; a door configured to selectively open a first portion and a second portion different from the first portion of the air outlet; and a guide member configured to be moveable to a first position in which air discharged from the fan is guided to the first portion of the air outlet or a second position in which air discharged from the fan is guided to the second portion of the air outlet, the guide member configured to be rotatable along a circumferential direction around an axis of rotation of the fan, to change the flow path of air discharged from the fan, wherein the door includes a plurality of holes configured to discharge air at the inside of the housing with an airflow having a lower wind speed when the door closes the first portion and the second portion of the air outlet, and configured to discharge air at the inside of the housing with the airflow having a strong wind speed when the door opens the first portion or the second portion of the air outlet.
Claim 8 has been cancelled.


REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air conditioner as recited in Claim 1 specifically:
the function, location, and association of the guide member relative to the door.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
The instant application is patentable over Kim (US 2014/0099875) in that the Kim fails to disclose a guide member configured to be rotatable along a circumferential direction around an axis of rotation of the fan, to change the flow path of air discharged from the fan and the door lacks a plurality of holes and an airflow having a lower and stronger wind speeds relative to the position of the door.

The instant application is patentable over Park (US 2015/0075201) in that the Kim fails to disclose a guide member configured to be rotatable along a circumferential direction around an axis of rotation of the fan, to change the flow path of air discharged from the fan and the door lacks a plurality of holes and an airflow having a lower and stronger wind speeds relative to the position of the door.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746